DETAILED ACTION
Applicant’s response, filed 01 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Furthermore, it is noted the Examiner of record has changed.
This Office action is a non-final Office action that contains a new grounds of rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112 (pre-AIA ), fourth paragraph that were not necessitated by applicant’s amendment received 01 June 2022.	

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 3-4, 6, 8, 10, 15, 19, and 24-139, 144-152, 154-156, 159-170, and 172-201 are cancelled.
Claims 1-2, 5, 7, 9, 11-14, 16-18, 20-23, 140-143, 153, 157-158, and 171 are pending.
Claims 140-143, 153, 157-158, and 171 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 April 2016.
Claims 1-2, 5, 7, 9, 11-14, 16-18, and 20-23 are rejected.
Claims 1, 12-14, 16-18, and 22 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 61/556,599, filed 07 Nov. 2011 and U.S. Provisional. App. No. 61/556,758, filed 07 Nov. 2011, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 07 Nov. 2011.

Drawings
After further consideration, acceptance of the drawings filed 07 May 2014 in the Office action mailed 27 July 2016 is withdrawn for the following reasons.
The drawings are objected to because:
Figure 1 is not legible. 
Figure 2 includes labels “FIG. 2A” and then FIG. 2”, which does not comply with 37 CFR 1.84(u)(1). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. Therefore, the second partial view of Figure 2 should be labelled “FIG. 2B”.
Figure 13 is not legible, including the reference characters.
The flowchart in Figure 15 is not legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 12-14, 16-18, and 22 are objected to because of the following informalities. This objection is newly recited.  
Claim 1 recites “…transmitting an interactive report comprising the interpretation of the subset of variants…” in the last limitation of the claim. To increase clarity and use consistent language, claim 1 should be amended to recite “…transmitting an interactive report comprising the interpretation comprising the subset of variants…”. 
Claim 1 recites “…filtering the received data set based on…; identifying one or more variants…; and transmitting an interactive report…”. To increase clarity, the first line of these limitations should be amended to include an additional tab, so they are in line with the other limitations of “receiving a biological function…”, “mapping a property…”, etc., implemented by the computer. 
Claims 12-13 recite “…with one or more of the following filters…: common variant filter, predicted deleterious filter,…, or custom annotation filter”. Because the claims allow for using one or more filters of the following filters, the claims should be amended to recite “…with one or more of the following filters: common variant filter, predicted deleterious filter,…, and custom annotation filter”.
Claim 14 recites “…a casual net effect of…”, which appears to be a typographical error and should recite “…a causal net effect of…”. 
Claims 16-18 recite “The computer system of claims 2…”, which is a typographical error and should recite “The computer system of claim 2…”.
Claim 22 recites “…another filter previously performed on the same data set”. To increase clarity that “the same data set” refers to “the data set” recited in claim 1, from which claim 22 depends, claim 22 should be amended to recite “..previously performed on the data set”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “variants”. Applicant’s specification at para. [00137] discloses “variant” means any particular change in a nucleotide or nucleotide sequence relative to an established reference nucleotide or nucleotide sequence, Therefore, the term “variant” will be interpreted accordingly.
Claim 1 recites “filtering”. Applicant’s specification at para. [00143] defines “filtering” to mean annotating or altering one or more data sets. Therefore, the term filtering will be interpreted accordingly. 
Claim 1 recites “…filtering the received data set based on the plurality of nodes in the plurality of subnetworks thereby transforming the data set specific to the individual to an interpretation of that data set applicable to a group of individuals, wherein the interpretation comprises a subset of variants in the data set most likely related to the biological function according to the criteria”. The limitation is interpreted to mean that the received data set is filtered to obtain a subset of variants in the data set, and the subset of variants in the data set is the transformation of the data set to “an interpretation of that data set applicable to the a group of individuals”. 
Claims 12-13 recite a “physical location filter”. Applicant’s specification at para. [00144] defines a “physical location filter” to be a filter that filters variants based upon the chromosome on which each variant occurs and optionally, the physical location of each variant on said chromosome. Therefore, the term “physical location filter” will be interpreted accordingly. 
Claims 12-13 recite a “custom annotation filter”. Applicant’s specification at para. [00146] defines a “custom annotation filter” to be a user created filter based on alphanumeric annotations of the variants in the dataset. Therefore, the term “custom annotation filter” will be interpreted accordingly.
Claims 12-13 recite an “expression filter”. Applicant’s specification at para. [00147] defines an “expression filter” to be a filter that filters variants to keep, exclude, or add variants based upon the degree to which the exon, transcript, gene, protein, peptide, miRNA, non-coding RNA or other biological entity is expressed in a given sample. Therefore, the term “expression filter” will be interpreted accordingly.
Claims 12-13 recite a “wherein the computer is further configured to combine the biological context filter with one or more of the following filters in the filter cascade to reach the final variant list…genetic analysis filter”. Applicant’s specification at para. [00264] discloses a genetic analysis filter includes filtering variants by genetic logic, such as by whether they display characteristics with Mendelian inheritance, whether they are frequency observed in one population (e.g. with a disease), whether they frequently perturb the same gene in one population but not in another, and/or whether they frequency perturb the same pathway in one population but not in another. In light of Applicant’s specification, the term “genetic analysis filter” is interpreted to mean a filter that filters variants based on a genetic analysis of one or more populations.
Claim 22 recites “…wherein the computer is further configured to accept a mask from another filter previously performed on the same data set”. This limitation is interpreted to mean that the computer is configured to receive (i.e. accept) a mask that was previously generated by another filter being applied to the data set, but the mask not required by applied to the data set. 

Claim Rejections - 35 USC § 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 7, 9, 11-14, 16-18, and 20-23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. This rejection is newly recited or newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, recite “…identifying one or more variants from the subset of variants from the interactive report …” in the second to last limitation of the claim. There is insufficient antecedent basis for this limitation in the claim because claim 1 does not previously recite “an interactive report”, or that the subset of variants are from an interactive report. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean “…identifying one or more variants from the subset of variants that are causal variants…”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…receiving a biological function…”. It is unclear what functions and/or entities are intended to be included within the metes and bounds of “biological function”. Based on the plain meaning of the word “function” and “biological”, one of ordinary skill in the art would recognize that a biological function refers to a biological activity or purpose natural to or intended for a person or thing. Applicant’s specification discloses that the biological function encompasses a gene, a transcript, a protein, a molecular complex, a molecular family or enzymatic activity, a therapeutic or therapeutic molecular target, a pathway, a process, a phenotype, a disease, a functional domain, a behavior, an anatomical characteristic, a physiological trait or state, a biomarker or a combination thereof, which involves several embodiments that are not “functions”. This is also reflected in claim 20, which depends from claim 1. However, one of ordinary skill in the art would not consider, for example, a gene, transcript, protein, an anatomical characteristic, a physiological trait or state (e.g. height), or a biomarker  to be a “biological function”. Rather, these are biological entities or characteristics. In contrast, a biological function would refer to, for example, the function performed by a protein transcribed by a gene (e.g. a protein receptor or a signaling protein), the function of a particular physiological trait or state, etc. Furthermore, Applicant’s specification does not provide a special definition of the term “biological function” such that one of ordinary skill in the art could ascertain the metes and bounds of the term in light of Applicant’s specification. Therefore, the metes and bounds of the term “biological function” are unclear. For purpose of examination, the term “biological function” is interpreted to mean any biological entity, characteristic, or function. Clarification is requested. 
Claims 5 and 7 are indefinite for recitation of “The computer system of claim 2, wherein the filter comprises at least one of unmasking variants associated with the biological function…” and  “The computer system of claim 2, wherein the filter comprises at least one of masking variants associated with biological information…”, respectively. Claim 1, from which claims 5 and 7 depend, recite “…wherein the computer is configured to implement a biological context filter by:….filtering the received data set based on the plurality of nodes in the plurality of subnetworks…”. It is unclear if claims 5 and 7 intend to further limit the filtering the received data set based on the plurality of nodes to comprise unmasking or masking variants associated with the biological function or information, respectively, or if claims 5 and 7 intend to further limit “the biological context filter”. If Applicant intends for the biological context filter to comprise unmasking or masking variants associated with the biological function, it is further unclear if the computer is required to implement these additional filters, or if the computer is only required to implement the biological context filter by performing the recited steps in claim 1. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean that the computer is further configured to implement the biological context filter by performing “at least one of unmasking…” as recited in claim 5 or “at least one of masking…”, as recited in claim 7.
Claims 11-13 are indefinite for recitation of “…wherein the computer is further configured to combine the biological context filter with one or more filters in a filter cascade to generate a final variant list” in claim 11 and “…wherein the computer is further configured to combine the biological context filter with one or more of the following filters in the/a filter cascade to reach the/a final variant list…” in claims 12 and 13. Claim 1, from which claims 11-13 depend, recites “…wherein the computer is configured to implement a biological context filter by:…”. First, it is unclear if Applicant intends for the computer to be further configured to implement one or more filters in a filter cascade to generate the final variant list, or if the computer is only required to combine the biological context filter with one or more filters to create a filter cascade, and generating/reaching a final variant list is an intended result of combining the filters in the filter cascade. If Applicant intends for the computer to be further configured to implement the one or more filters, in addition to the biological context filter, then it is further unclear in what way the one or more filters are intended to be implemented with the biological context filter in a filter cascade to generate the final variant list. That is, it is unclear what set of variants are intended to be used in the one or more filters in the filter cascade to arrive at a final variant list. For example, it is unclear if Applicant intends for the one or more filters to be applied to the identified one or more variants from the subset of variants in claim 1, the one or more filters to be applied to the subset of variants in claim 1, or if the one or more filters can be applied, with the biological context filter, to a completely different set of variants to generate a final variant list. As such, the metes and bounds of the claims are unclear. For purpose of examination, limitations are interpreted to mean that the computer is further configured to implement one or more filters, in a filter cascade, on the subset of variants or the identified one or more variants from the implementation of the biological context filter to generate the final variant list. Clarification is requested.
Claim 12 is indefinite for recitation of “…to reach the final variant list of less than 200 variants: …”. There is insufficient antecedent basis for “the final variant list of less than 200 variants” in the claim because claims 1 and 11, from which claim 12 depends, do not recite a final variant list of less than 200 variants. Claim 11 only recites “a final variant list”, but does not require that the final variant list is less than 200 variants. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean “to reach the final variant list:…”.
Claim 14 is indefinite for recitation of “The computer system of claim 1, wherein to adjust how many variants pass the biological context filter, a stringency of the biological context filter can be adjusted by a user or adjusted automatically…”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  "wherein" clauses. See MPEP 2111.04 I. In this case, it is unclear if claim 14 intends to require that the computer system is further configured to adjust how many variants pass the biological context filter by a adjusting a stringency of the biological context filter, or if adjusting how many variants pass the biological context filter is optional, but the system is not required to be configured to adjust the stringency, based on the claim language “to adjust how many variants pass… a stringency of the biological context filter can be adjusted…”. For purpose of examination, the limitation “…wherein to adjust how many variants pass the biological context filter, a stringency of the biological context filter can be adjusted by a user or adjusted automatically…” is interpreted to be optional, but does not require any steps to be performed. 
Claim 14 is indefinite for recitation of “The computer system of claim 1, wherein to adjust how many variants pass the biological context filter, a stringency of the biological context filter can be adjusted by a user…”. While the adjusting how many variants pass the biological context filter was interpreted to be optional in the above 112, second paragraph rejection, if Applicant intends for the claim to require adjusting how many variants pass the biological context filter by a user adjusting a stringency of the biological context filter, then the claim is indefinite for reciting both a system and method steps of using the system in a single claim. That is, it is unclear whether infringement occurs when one creates a system that allows a user to adjust a stringency of the biological context filter, or whether infringement occurs when the user actually adjusts the stringency of the biological context filter. See MPEP 2173.05(p) II. As such, the metes and bounds of the claims are unclear. As discussed above, for purpose of examination, the limitation “…wherein to adjust how many variants pass the biological context filter, a stringency of the biological context filter can be adjusted by a user or adjusted automatically…” is interpreted to be optional, but does not require any steps to be performed.
Claim 14 is indefinite for recitation of “…wherein the stringency adjustment alters one or more of the following: a number of the one or more hops in an association used for filtering; a strength of the one or more hops in an association used for filtering; a casual net effect of the one or more the hops in an association used for filtering; and/or an upstream or a downstream nature of the one or more hops in an association used for filtering.”. There is insufficient antecedent basis for “the one or more hops in an association used for filtering” in the claim because claim 1, from which claim 14 depends, does not recite “one or more hops in an association used for filtering”,  “one or more hops in an association”, or require that “an association” has different nodes connected by edges such that an association would inherently have one or more hops. Therefore, it is unclear which one or more hops in an association used for filtering claim 14 refers to. For example, it is unclear if claim 14 intends for the stringency adjustment to alter the number/strength/causal net effect/nature of “the one or more hops between the target node and each respective node of the plurality of nodes” in the step of generating a plurality of subnetwork, or if claim 14 intends for the stringency adjustment to alter the number/strength/causal net effect/nature of a different set of one or more hops, such as one or more hops in the knowledge base of claim 1. As such, the metes and bounds of the claims are unclear. For purpose of examination, the “one or more hops in an association used for filtering” is interpreted to refer to the one or more hops between the target node and each respective node of the plurality of nodes in claim 1. Clarification is requested. 
Claims 16-18 are indefinite for recitation of “…wherein only upstream hops are used.”, “…wherein only downstream hops are used.”, and “…wherein the net effects of hops are used”, respectively. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: "wherein" clauses. See MPEP 2111.04 I. In this case, it is unclear which component(s) and/or step(s) of claim 1 are intended to only use “upstream hops”, “downstream hops”, and “the net effects of hops” in claims 16-18, respectively. For example it is unclear if the claims intend for only “upstream hops”, “downstream hops”, and “the net effects of hops” to be used in the database of biological information, if only “upstream hops”, “downstream hops”, and “the net effects of hops” are used on converting the findings extracted from the knowledgebase into a graph based structure, if only “upstream hops”, “downstream hops”, and “the net effects of hops” are used in selecting a plurality of nodes for the subnetwork, if only “upstream hops”, “downstream hops”, and “the net effects of hops” are used in filtering the received data based on the plurality of nodes in the plurality of subnetworks, and/or if the various hops can be used in any process steps, including those not reciting in claim 1. As such, it is unclear what method steps are intended to encompassed within the metes and bounds of the claim. Clarification is requested. For purpose of examination, the claims are interpreted to mean that only upstream, downstream, or the net effects of hops are used in any one of the steps of claim 1 involving a structure containing nodes and edges. 
Claims 16-17 are indefinite for recitation of “…wherein only upstream hops are used.” And “…wherein only downstream hops are used.”, respectively. It is unclear what hops would fall within the metes and bounds of “upstream hops” and “downstream hops” because it is unclear what the upstream or downstream hops are intended to be upstream or downstream from. Therefore, even in a directed graph with nodes and edges, it is unclear what edges would be considered “upstream hops” or “downstream hops”, given each edge can be both an upstream and downstream dependent on the perspective of a particular node. For example, it is unclear if Applicant intends for only upstream or downstream hops to be used in selecting, for the subnetwork, a plurality of nodes in the graph-based structure that are associated with the target node (i.e. only upstream or downstream nodes, respectively, from the target node are used), or if the determination of whether a hope is upstream or downstream is relative to some other node. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean the hops can be upstream or downstream from any node. 
Claim 18 is indefinite for recitation of “…the net effects of hops”. There is insufficient antecedent basis for this limitation in the claim because claims 1-2, from which claim 18 depends, does not recite any “net effects of hops”. As such it is unclear what net effects, “the net effects” of hops are intended to refer to, and the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean “The computer system of claim 2, wherein net effects of hops are used”. 
Claim 21 is indefinite for recitation of “…wherein the computer is further configured to: adjust a stringency of the filtering based on a selection of the biological function…”. Claim 1 recites a plurality of steps that involve filtering, including: “..extracting findings from the knowledge base based on the received data set….”, which involves filtering findings from the knowledge base, “…selecting, for the subnetwork, a plurality of nodes in the graph-based structure that are associated with the target node based on a comparison…”, which involves filtering a plurality of nodes associated with the target nodes from the plurality of nodes in the graph-based structure, “…filtering the received data set based on the plurality of nodes”, and “…identifying one or more variants from the subset of variants…that are causal variants of the biological function…”. Therefore it is unclear which step of claim 1, the contingency of the filtering is intended to be adjusted based on a selection of the biological function. Furthermore, claim 1 recites “…receiving a biological function…”, but does not recite that the biological function is selected. It is unclear if the adjusting of the stringency is intended to be contingent on a selection of the biological function being made, or if the adjusting of the stringency is intended to be based the received biological function. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean that the computer is further configured to adjust a stringency of any of the above filtering steps in claim 1 based on the received biological function. 
Claim 23 is indefinite for recitation of “…the filtered data set”. There is insufficient antecedent basis for this limitation in the claim because claims 1-2, from which claim 23 depends, does not recite “a filtered data set”. Therefore it is unclear what filtered data set, “the filtered data set” is intended to refer to. For example, it is unclear if “the filtered data set” refers to “the subset of variants in the data set most likely related to the biological function…”,  “one or more variants from the subset of variants…that are causal variants…”, or the “interactive report comprising the interpretation of the subset of variants” in claim 1. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims is interpreted to mean the computer is in communication with hardware for outputting any of the above filtered information to the user. 

Claim Rejections - 35 USC § 112 (pre-AIA ), fourth paragraph
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited.
Claim 14 recites “The computer system of claim 1, wherein to adjust how many variants pass the biological context filter, a stringency of the biological context filter can be adjusted by a user or adjusted automatically based on a desired number of variants in a final filtered data set, and wherein the stringency adjustment alters one or more of the following:…” As discussed in the above 112, second paragraph rejection of the claim 14, claim 14 is interpreted to recite an optional step of adjusting how many variants pass the biological context filter. Therefore, because the broadest reasonable interpretation of claim 14 does not require that the computer system of claim 1 includes any additional components or further limits the steps the computer system is configured to perform, claim 14 fails to specify a further limitation of the subject matter of claim 1, from which it depends. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7, 9, 11-14, 16-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a computer system. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mental processes grouping of abstract ideas:
a database of biological information, wherein the database of biological information is a knowledge base structured with an ontology, wherein the biological information is represented, within the knowledge base, as nodes connected by edges, each edge representing an interaction between two nodes, wherein the nodes represent variants, and wherein two variants connected by one edge are one hop away from each other;
mapping a property of the data set to the knowledge base; extracting findings from the knowledge base based on the received data set and the mapping of the property of the data set to the knowledge base; 
converting the findings extracted from the knowledge base into a graph based structure, wherein the graph based structure comprises nodes representing biological entities and edges representing interactions between the biological entities;
generating a plurality of subnetworks respectively representing biological associations from the graph-based structure based on the biological function and the criteria, wherein generating a subnetwork in the plurality of subnetworks comprises: 
selecting, for the subnetwork, a target node in the graph based structure, wherein the target node represents a target biological entity based on the biological function and the criteria; and
and selecting, for the subnetwork, a plurality of nodes in the graph-based structure that are associated with the target node based on a comparison of the one or more hops between the target node and each respective node of the plurality of nodes in the graph-based structure and the criteria;
filtering the received data set based on the plurality of nodes in the plurality of subnetworks thereby transforming the data set specific to the individual to an interpretation of that data set applicable to a group of individuals, wherein the interpretation comprises a subset of variants in the data set most likely related to the biological function according to the criteria; and
identifying one or more variants from the subset of variants from the interactive report that are causal variants of the biological function, and, when disrupted, effect the biological function;
The identified claim limitations falls into the group of abstract ideas of mental processes for the following reasons. In this case, a database of biological information structured with an ontology and representing the biological information as nodes connected by edges representing interactions between nodes involves an analysis of biological information to identify biological entities (e.g. nodes) and interactions between these entities (e.g. edges), and representing the analyzed biological information in a node and edge graph, which is a mental process aided by pen and paper. Mapping a property of the data set to the knowledge base involves performing data comparisons between variants in the data set to the biological information in the graph, which is a mental process. Extracting findings from the knowledge base based on the data set and the mapping of the property involves organizing information of interest based on the comparison of the data set to the knowledge base, which can be practically performed in the mind. Furthermore, converting the extracted findings from the knowledgebase into a graph based structure comprising nodes representing biological entities and edges representing interactions between the biological entities involves organizing the extracted findings into a graph by connecting related biological entities with edges, which can be practically performed in the mind aided with pen and paper. Similarly, generating a plurality of subnetworks from the graph-based structure based on the biological function and the criteria involves performing a selection a target node based on the biological function and criteria, analyzing the plurality of nodes associated with the target node to select a subset of these nodes to be included in the subnetwork, and then constructing the subnetwork based on the selected subset of nodes, each which can be practically performed in the mind aided with pen and paper (e.g. to draw the subnetworks). Filtering the received data set based on the plurality of nodes in the plurality of subnetworks to identify a subset of variants in the dataset most likely related to the biological function involves comparing the variants within the received data set to variants or biological entities included in the plurality of subnetworks to identify a subset of variants that are most likely related to the biological function, which amounts to a mere analysis of data. Last, identifying one or more variants from the subset of variants that are causal variants of the biological function involves analyzing a directionality of each of the variants to determine whether they contribute to or cause the biological function, which is a mental process. That is, other than reciting the above limitations are performed by a computer, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III. 
Dependent claims 2, 5, 7, 9, 11-13, 16-18, and 21 further recite an abstract idea. Dependent claim 2 further recites the mental process of analysis of the knowledge base to include curated biomedical content. Dependent claim 5 further recites the mental process of unmasking variants associated with the biological function or masking variants not associated with the biological function. Dependent claim 7 further recites the mental process of masking variants associated with biological information or unmasking variants not associated with the biological function. Claim 9 further recites the mental process of inferring the biological function based on the data set or from study design information previously inputted by the user or a different user. Claim 11 further recites the mental process of combining and implementing the biological context filters with one or more filters in a filter cascade to generate a final variant list. Dependent claims 12-13 further recite the mental process of implementing one or more filters from the recited list of filters to generate the final variant list. Dependent claims 16-18 further recite the mental process of using only upstream hops, downstream hops, or the net effects of hops in the analysis performed in claim 1. Claim 21 further recites the mental process of adjusting a stringency of a filtering step based on the received biological function. Therefore, claims 1-2, 5, 7, 9, 11-14, 16-18, and 20-23 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2, 5, 7, 9, 11-14, 16-18, and 21 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 1 includes:
a computer communicatively coupled to the database;
receiving a biological function, criteria, and a data set generated using a physical sample from an individual, wherein the data set comprises variants from the physical sample from the individual, the criteria indicates a relationship between the biological function and the data set, and the data set comprises a whole or partial genome sequence, a ribonucleic acid (RNA) sequence, or gene expression data for the individual (i.e. receiving data); and
transmitting an interactive report comprising the interpretation of the subset of variants to a user (i.e. transmitting data).
The additional elements of claims 20 and 22-23 include:
 wherein the received biological function is a gene, a transcript, a protein, a molecular complex, a molecular family or enzymatic activity, a therapeutic or therapeutic molecular target, a pathway, a process, a phenotype, a disease, a functional domain, a behavior, an anatomical characteristic, a physiological trait or state, a biomarker or a combination thereof (i.e. receiving data) (claim 20);
wherein the computer is further configured to accept a mask from another filter previously performed on the same data set (i.e. receiving data) (claim 22); and
wherein the computer is in communication with hardware for outputting (e.g. another computer) the filtered data set to the user (e.g. transmitting data over a network) (claim 23).
The additional elements of a computer, receiving data, outputting data, and transmitting data over a network are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Furthermore, the steps of receiving information and transmitting information only serves to collect data for use by the abstract idea and output data generated by the abstract idea, respectively, which amounts to necessary data gathering and outputting and is not sufficient to integrate the recited judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2, 5, 7, 9, 11-14, 16-18, and 20-23  are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2, 5, 7, 9, 11-14, 16-18, and 21 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 1 includes:
a computer communicatively coupled to the database;
receiving a biological function, criteria, and a data set generated using a physical sample from an individual, wherein the data set comprises variants from the physical sample from the individual, the criteria indicates a relationship between the biological function and the data set, and the data set comprises a whole or partial genome sequence, a ribonucleic acid (RNA) sequence, or gene expression data for the individual (i.e. receiving data); and
transmitting an interactive report comprising the interpretation of the subset of variants to a user (i.e. transmitting data).
The additional elements of claims 20 and 22-23 include:
 wherein the received biological function is a gene, a transcript, a protein, a molecular complex, a molecular family or enzymatic activity, a therapeutic or therapeutic molecular target, a pathway, a process, a phenotype, a disease, a functional domain, a behavior, an anatomical characteristic, a physiological trait or state, a biomarker or a combination thereof (claim 20);
wherein the computer is further configured to accept a mask from another filter previously performed on the same data set (i.e. receiving data) (claim 22); and
wherein the computer is in communication with hardware for outputting (i.e. another computer) the filtered data set to the user (e.g. transmitting data over a network) (claim 23).
The additional elements of a computer, receiving data, outputting data, and transmitting data over a network are conventional computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Furthermore, the courts have found receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 01 June 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks claim 1, as amended, does not recite a mental process or mathematical concept for at least the same reasons that the claim in Example 39 does not fall within any of the enumerated groupings of abstract ideas because, similar to example 39, claim 1 does not recite a mental process due to the type and amount of data that is used to generate an interpretation to identify one or more variants that are causal variants for a biological function (Applicant’s remarks at pg. 13, para. 2 to pg. 14, para. 2). Applicant remarks that claim 1 as amended interprets complex and dense biological data to identify one or more causal variants, and due to the large-scale size of the data set associated with the physical sample and the dynamic nature of generating an interpretation of the data set, claim 1 does not recite any concept practically performed in the mind (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive. Example 39 was found to not recite an abstract idea because the claim involved training a neural network, which does not recite an abstract idea. However, unlike example 39, the instant claims do not recite involve training a neural network. Furthermore, the arguments regarding the large-scale size and amount of the data and the complexity and density of the biological data are not commensurate with the scope of the claims. Claim 1 recites “receiving…a data set generated using a physical sample from an individual, wherein the data set comprises variants from the physical sample form the individual”. Accordingly, the data set being analyzed in claim 1, under the broadest reasonable interpretation of the claim could include only a couple variants. Furthermore, the mapping being performed between this data set (e.g. variants) and the knowledge base merely involves performing data comparisons to extract information relevant to the variants. This knowledge base is recited to comprise “biological information” that “is represented, within the knowledge base, as nodes connected by edges, each edge representing an interaction between two nodes, wherein nodes represent variants…”. However, there is nothing in the claims that requires a certain level of depth or complexity pertaining to the biological data being analyzed in the claim. Instead, the information being compared pertains to variants, which can be represented as a simple position of the variant with the nucleotide change (e.g. c.200A>T). Furthermore, filtering the information relating to the biological function and criteria involve analyzing the variants for associations with the biological function based on particular criteria (e.g. is this variant observed in >90% of people with a particular cancer), which is a mental process. That is, there is nothing in the claims that precludes the steps from being practically performed in the mind, as discussed in the above rejection. 

Applicant remarks that the method of claim 1 does not recite any mathematical concepts, similar to example 39 (Applicant’s arguments at pg. 15, para. 1).
This argument is not persuasive because it is not alleged that claim 1 recites a mathematical concept in the above rejection. Instead, claim 1 was found to recite the abstract idea of a mental process.

Applicant remarks the claims integrate any recited judicial exception into a practical application for the same reasons as the independent claims of U.S. App. No. 13/321,723 in Ex parte Janevski, (Appeal 2020-002614), where the claim was found to integrate the recited judicial exception into a practical application in allowing for the meaningful use of biological data in diagnosing a condition related to novel signatures in the patient data, and the board found the claims are directed to how a computer functions, and the claimed way of manipulating data makes a computer function differently and is a specific improvement to computer functionality (Applicant’s remarks at pg. 15, para. 2 to pg. 16, para. 1). Applicant further remarks that claim 1 recites a combination of additional elements such as “filtering the received data….” and “identifying one or more variants from the subset of variants…” that integrate the recited judicial exception into a practical application, which like the claims in Janevski, involves a specific improvement over prior art systems by allowing users to meaningfully compare and discover novel causal variants (Applicant’s remarks at pg. 16, para. 2). Applicant further remarks claim 1 recites operations using bio-data of an individual, calculations using that data, and new ways of sorting and organizing that data, that makes a computer function differently and is a specific improvement to computer functionality (Applicant’s remarks at pg. 16, para. 2 to pg. 17, para. 1).
This argument is not persuasive. Applicant is reminded that each Application is examined on its own merits. Regardless, unlike the claims in Janevksi, the instant claims do not involve performing any diagnosis or diagnostic assay with the identified one or more variants that are causal variants of the biological function. Instead, the claims merely require “transmitting an interactive report comprising the interpretation of the subset of variants to a user”, or generally outputting the result of the analysis to a user. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, transmitting an interactive report comprising the interpretation does not integrate the recited judicial exception into a practical application. 
Furthermore, regarding Applicant’s argument that the additional elements of  “filtering the received data….” and “identifying one or more variants from the subset of variants…” integrate the recited judicial exception into a practical application, the filtering and identifying limitations are part of the abstract idea and are not additional elements. When determining whether a claim integrates a recited judicial exception into a practical application, it is determined whether the additional elements, alone or in combination with the judicial exception, integrate a judicial exception into a practical application. See MPEP 2106.04(d). However, the judicial exception alone cannot integrate a recited judicial exception into a practical application. 
Last, regarding Applicant’s argument that the claims improve computer functionality, in computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP 2106.05(a).  In this case, claim 1 recites “…a computer communicatively coupled to the database, wherein the computer is configured to implement a biological context filter by:…”, and merely invokes a computer as a tool to perform the mental process steps recited in the method. Furthermore, the additional elements in the claim include a computer and then the generic computer functions of receiving data, outputting data, and transmitting data over a network, as discussed above. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claims do not improve computer technology. 

Applicant remarks that for the reasons discussed above, the rejections of claims 1, 2, 5, 7, 9, 11-14, 16-18, and 20-23 under 35 U.S.C. 101 should be withdrawn (Applicant’s remarks at pg. 17, para. 2).
This argument is not persuasive for the same reasons discussed above regarding claim 1. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nibbe et al. (Discovery and Scoring Protein Interaction Subnetworks Discriminative of Late State Human Colon Cancer, 2009, Molecular & Cellular Proteomics 8.4, pg. 827-845; newly cited).
Nibbe et al. discloses a method for determining and scoring protein interaction subnetworks specific to a disease (Abstract), which involves mapping expression data onto a protein network comprising nodes and edges (Figure 1; pg. 830, col. 1, para. 4 to col. 2, para. 1), identifying significant subnetworks in the network based on the mapping (Figure 1; pg. 831, col. 1, para. 2 to para. 3), wherein the subnetworks are determined based on an analysis of one or more edges from a particular signature (e.g. target node) (Figure 1, step (12); pg. 835, col. 1, para. 1). Nibbe et al. further discloses outputting signature genes relevant to the disease (pg. 840, Table III).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631